Citation Nr: 1615207	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-44 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher evaluation for bilateral hearing loss, assigned a noncompensable rating prior to August 13, 2013, and a 10 percent rating effective that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2008 that denied a compensable rating for bilateral hearing loss.  In August 2013, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was remanded in February 2014, and during the course of the remand development, a 10 percent rating was granted for bilateral hearing loss, effective August 13, 2013.  That issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the February 2014 remand, the Board also remanded the issues of whether new and material evidence has been received to reopen previously denied claims for service connection for a neck disorder and a right foot heel spur for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was provided in February 2016, and the Veteran perfected his appeal with a substantive appeal received several days later.  However, in his substantive appeal, the Veteran requested a Travel Board hearing, and in such cases, it is the Board's policy to decline jurisdiction because the case is awaiting a hearing and, as such, is not ready for an appellate decision.  This matter is accordingly REFERRED to the RO for appropriate development, including the scheduling of a hearing.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified that although he feels that his hearing loss played a part in his early retirement, he was not unemployable due solely to his hearing conditions of bilateral hearing loss and tinnitus.  Accordingly, no discussion of the issue of entitlement to a TDIU is warranted.  


FINDINGS OF FACT

1.  Prior to August 13, 2013, the Veteran's bilateral hearing loss was manifested by hearing acuity of no worse than Level III in both ears, with no additional functional impairment or varying and distinct levels of severity.  

2.  Effective August 13, 2103, the Veteran's bilateral hearing loss was manifested by hearing acuity of Level II in the left ear, and an exceptional pattern of hearing impairment in the left ear of Level VII, with no additional functional impairment or varying and distinct levels of severity.  


CONCLUSIONS OF LAW

1.  Prior to August 13, 2013, the criteria for a compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  Beginning August 13, 2013, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters dated in April 2008, prior to the adjudication of the claim, and December 2008, the RO notified the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  The Veteran underwent VA examinations in May 2008, October 2012, and March 2014.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When conducting a hearing, a VLJ must (1) fully explain the issues and (2) the suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at the Veteran's Board hearing, the issue on appeal was clearly identified, and the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The matter was subsequently remanded by the Board to obtain and develop such additional evidence.

In general, Board remand instructions are neither optional nor discretionary, and compliance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AMC obtained VA treatment records in February 2014, prior to the VA examination in March 2014, pursuant to the Board remand.  There has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).

The Veteran's claims file was transferred to the Board in January 2015.  Additional evidence (VA treatment records) was added to the electronic file in February 2016.  In a statement dated April 2016, the Veteran, through his representative, waived AOJ consideration of that evidence.

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  



On a May 2008 VA authorized audiological evaluation, the Veteran reported difficulty understanding speech heard over the television or telephone, and frequently had to ask people to repeat themselves.  On examination, pure tone thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
80
75
66.25
LEFT
30
65
70
80
61.25

The Maryland CNC word list speech recognition score was 92 percent bilaterally.  The Veteran reported that he was unable to hear in crowds.   

The Veteran submitted a record of his threshold shifts over the more than 20 years of employment at a paper mill, in support of his assertion that his hearing has worsened.  In July 2007, the pure tone thresholds obtained similar to the findings on the May 2008 VA examination report.  I.e., the four-frequency average was 66.25 in the right ear, although the average of 56.25 in the left ear was slightly better than on the VA examination.  In October 2009, his thresholds had worsened to an average of 71.25 decibels in the right ear and 60 decibels in the left ear.  These findings, again, essentially paralleled the October 2012 VA four-frequency average of 72 in the right ear, and, again, were somewhat better than the average of 68 decibels shown in the left ear.  However, no CNC speech discrimination tests were reported.  

Also received was a copy of an audiogram performed by VA for the hearing aid evaluation purposes in July 2008.  This was reported in graph form, and did not include findings for the level of 3000 hertz, which is required for evaluation purposes.  However, the findings that were reported were identical to the May 2008 VA audiometric findings for the right ear, and showed better hearing than the May 2008 findings for the left ear.  

	(CONTINUED ON NEXT PAGE)



On an October 2012 VA authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
85
85
71.25
LEFT
30
60
75
75
68

The Maryland CNC word list speech recognition score was 88 percent bilaterally.  The Veteran reported the impact on his life consisted of much difficulty understanding speech.  He had hearing aids, but could not tolerate them.  

At his Travel Board hearing in March 2013, the Veteran said that his hearing loss had been worsening.  He said he had to retire early due to various medical conditions, including his hearing loss.  He had to communicate by radio on his job, and had a hard time hearing the radio.  His wife testified that whenever he listened to the radio or television, the volume was so loud that she could not tolerate it, and that it could be heard several rooms away.  She had also noticed that he was speaking increasingly louder.  They both stated that his hearing loss was getting worse.  

On a March 2014 VA authorized audiological evaluation, pure tone thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
90
95
78
LEFT
45
60
75
85
66

The Maryland CNC word list speech recognition score was 92 percent bilaterally.  Use of the CNC word recognition score was thought to be appropriate for the Veteran.  The examiner concluded that the Veteran had sensorineural hearing loss in both ears.  The functional impairment as described by the Veteran was that it was difficult to understand normal conversation.  He also said that he had trouble with his hearing aids, and he was urged to return for an appointment to assess his hearing aids.  

Audiology outpatient treatment records, dated in October and November 2014, show that the Veteran was seen for the purpose of an evaluation for hearing aids.  The audiologist specifically noted that the Veteran reported a gradual decrease in hearing over the years, "but not since his last evaluation."  He "continued" to have mild sloping to severe bilateral sensorineural hearing loss.  The symptoms he reported were the same symptoms he had reported earlier.  The audiometry findings were not included in the printed record, and the display audiogram was noted to be elsewhere.  

Consideration has been given as to whether the Veteran has been prejudiced by not having/reviewing the audiogram.  The Board finds that this oversight is non-prejudicial.  Audiology examinations undertaken for rating purposes must be performed under specific conditions, as prescribed by regulation, and as herein.  See 38 C.F.R. §§ 4.85, 4.86.  The findings obtained may differ from those obtained for the purpose of evaluating the Veteran's hearing to determine an appropriate hearing aid.  For example, the summary noted that speech discrimination was tested using CID W-22 word lists, whereas by regulation, an examination for rating purposes must employ the Maryland CNC speech discrimination test.  38 C.F.R. § 4.85(a).  

Thus, based on the evidence already of record, the October/November 2014 reports would not have been an adequate examination for rating purposes.  Moreover, the symptoms were reported at that time as unchanged, and any improvement demonstrated by the use of hearing aids is not relevant because compensation evaluations measure hearing without the use of hearing aids.  Id.  Based on these factors, the Board concludes that it is not necessary to further delay appellate adjudication of this claim, which has been in appellate status since 2008, to obtain the audiology report.  


The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.    

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  Table VI numeric levels are derived by applying both the pure tone threshold average and the speech discrimination score to the table.  38 C.F.R. § 4.85(b).  Table VIa, on the other hand, uses only the pure tone threshold average to obtain the numeric designation.  38 C.F.R. § 4.85(c).  The numeric designations derived from Table VI or VIa for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.  

Here, the official tests of May 2008, October 2012, and March 2014, as applied to Table VI, resulted in numeric designations of II and II; III and III; and II and II, respectively.  Applied to Table VII, each of these results warrants a 0 (zero) percent rating.  38 C.F.R. § 4.85, Code 6100.  

Nevertheless, the Veteran was granted a 10 percent rating based on the March 2014 findings, and this is because that in certain circumstances, there is a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86.  As pertinent in this case, one of the exceptional patterns is when the pure tone threshold at each of the four specified four frequencies is 55 decibels or more.  In such cases, the numeric designation will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Each ear will be evaluated separately.  Id.  

Here, as can be seen in the above charts, the findings for the right ear obtained in March 2014 are all 55 decibels or higher, thus meeting the requirements for consideration under Table VIa.  As applied to Table VIa, the March 2014 right ear findings result in numeral VII, rather than the numeral II obtained using Table VI.  Because the left does not have an exceptional pattern of hearing impairment, the numeric designation remains II, under Table VI.  Applied to Table VII, the March 2014 numeric designations of VII and II warrant an evaluation of 10 percent.  

The RO assigned the 10 percent rating effective March 13, 2013, the day after the Veteran's Travel Board hearing, apparently based on the Veteran's testimony that his hearing loss had worsened.  Prior to that date, there is no evidence showing that a compensable evaluation was warranted.  The official examinations all show findings reflective of a noncompensable evaluations, and the defective audiometric reports all suggest equivalent or better hearing ability to the official reports.  No exceptional pattern was shown prior to that date.  In this regard, the other exceptional pattern is if the threshold at 1000 hertz is 30 decibels or less, while the threshold at 2000 decibels is 70 decibels or more.  38 C.F.R. § 4.86.  In other situations, where the VA examiner certifies that the use of speech discrimination tests is not appropriate, because of situations such as inconsistent speech discrimination tests or language difficulties, Table VIa may be used to evaluate the hearing loss, based solely on pure tone thresholds. 38 C.F.R. §§ 4.85(c), 4.86.  There has been no such certification, and the pure tone thresholds do not meet the criteria for rating based on exceptional patterns of hearing impairment, other than as discussed above.

With respect to the audiology examinations, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The examiners noted trouble with hearing in some situations, but there is no indication that the level of the Veteran's hearing loss is not adequately identified by the audiology testing, which show a gradual increase in hearing impairment during the pendency of the claim, consistent with the Veteran's contentions.  The exceptional pattern of the Veteran's hearing loss has already been taken into consideration by applying the tenets of 4.86(b).

In considering whether referral for extraschedular consideration is appropriate, the Court has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The rating schedule provides for various compensable ratings for different levels of hearing impairment, but the Veteran's hearing loss does not meet the criteria.  Hearing loss is evaluated based on both pure tone threshold loss and speech recognition.  Moreover, the schedule provides for ratings for exceptional patterns of hearing impairment deemed not to be adequately covered by the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that therefore it is not necessary to proceed to the second step-a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.  

Thus, in sum, the evidence establishes that a compensable rating for bilateral hearing loss is not warranted prior to August 13, 2013, nor is an evaluation in excess of 10 percent warranted for the period beginning that date.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to a higher evaluation for bilateral hearing loss, assigned a noncompensable rating prior to August 13, 2013, and a 10 percent rating effective that date is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


